DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment Concerning Claim Interpretation
In the amendment filed June 8, 2022, claim limitations that were interpreted under 35 U.S.C. 112(f) in the first office action have either been removed or the claims have been amended to include sufficient structure such that 35 U.S.C. 112(f) no longer applies to the claims.  The previous claim interpretation under 35 U.S.C. 112(f) is withdrawn as moot.
 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the conveyor apparatus for continuous production of microneedles recited in claims 1-7 and 11-18 or the method for producing microneedles by a continuous process using a conveyor recited in claims 8-10.   Regarding both independent claims 1 and 8, the closest prior art of record is McAllister et al., US 2017/0050010,  Fujifilm Corp., JP4810486 and Tomono, US 2009/0234301 (made of record by Applicant).

McAllister teaches a conveyor apparatus for the continuous production of microneedles and method of using wherein molds for the continuous production of microneedles are incorporated in and integral with a flexible roll conveyed through a microneedle manufacturing process.  McAllister teaches the microneedle mold can be made of a porous material and further teaches applying, filling and drying units.  McAllister further teaches a plate mechanism that can be a vacuum plate that provides a pulling force, i.e., decompression or vacuum through the mold cavities formed in the conveyor belt.  
The embodiment of McAllister that teaches incorporating microneedle molds into a flexible conveyor belt, does not require a tray on which the mold is placed with the tray being located on the conveyor as required by the independent claims.  Although McAllister teaches an embodiment of a mold that is located on a vacuum plate that may be understood as a tray, McAllister provides no teaching or suggestion of how the vacuum tray/mold combination could be incorporated with the conveyor belt embodiment of McAllister.   
Fujifilm, that teaches placing microneedle molds onto a conveyor to a dryer unit, also does not teach such molds being located on a separate tray or cooperating with a vacuum apparatus at a bottom of a mold.  Tomono, that teaches a method for producing microneedles, teaches the use of a conveyor (Fig. 2A) for continuously filling and forming microneedle arrays.  However, Tomono also does not teach or suggest the use of a separate tray on which a mold is placed.  Although heaters are located under the conveyor belt illustrated in Fig. 2A and thus near a bottom of the microneedle molds, Tomono does not teach or suggest a vacuum apparatus at the bottom of the molds.   
Thus, all of the claim limitations of claims 1 and 8 have not been found either alone or in an obviously combinable way in the applied prior art.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed apparatus and method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746